DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2020 has been entered.
Claims 17 and 18 have been canceled.  Claims 1-16, 17 and 20 are presented for examination.

Claim Rejections – 35 USC § 112(a)
The following is a quotation of the paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-16, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 1 refers to a “three dimensional object” i.e., “a three-dimensional object that is associated with the user of the VR interface.”  However, Examiner cannot find support for such a feature in the specification.  That is, the Examiner cannot find reference to a three dimensional object being presented in a virtual reality environment.  For example, Fig. 4, [0046-0047] of the specification describes a view of a guest 402, but it does not describe the guest image as being three dimensional.  Based on the figure, it could also be two-dimensional.   
Claims 9 and 14 include corresponding features and are rejected for the same reasons.
Claims 2-8, 10-13, 15, 16, 19 and 20 are rejected for failing to cure the deficiencies of their respective dependent claims.

Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-16, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.e
Claim 1 refers to a “virtual interface device that enables a user of the VR interface to immerse in the VR environment.” Claim 1 further refers to “[a] first computing device [that] enables a user of the computing device to, without being immersed in the VR environment, view a third-person view of the three-dimensional object.” However, it is unclear when a user is 
Claim 1 refers to a “third person view of the three-dimensional object displayed within the VR environment.”  It is unclear what is meant by the claim term, “third person view.”  In some contexts, a third person view can be understood to mean that a user who is represented by an avatar or character in a graphical application can view their own avatar when viewing a display of the graphical application.  However, Fig. 4, para. 26 and 46-47 of the specification appear to describe a different understanding of a third person view.  For example, para. 46 describes Fig. 4 as indicating a third person view (GUI 400) of a local guest 402.  However, GUI 400 is not the GUI for the local guest, rather it is the GUI for a different remote user/guest.  Para. 47 notes that the view in GUI 400 is from the point of view of the remote guest i.e., “third person view 401 enables the remote guest to monitor the local user who is experiencing the more immersive VR environment.”  Thus, the remote guest would not be shown in the GUI, and accordingly, Fig. 4 of the application does not show a representation of the remote guest.  Thus, the meaning of the term, “third person” is unclear.  For the purpose of examination, Examiner interprets the term, “third person view” to refer to a view in which an object e.g., a virtual object, an avatar etc,, can be viewed from outside that object i.e., as the local guest 402 is viewed in Fig. 4 of the application.     
Claims 9 and 14 include corresponding features and are rejected for the same reasons.
Claims 2-8, 10-13, 15, 16, 19 and 20 are rejected for failing to cure the deficiencies of their respective dependent claims.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 5,736,982) in view of Connell (Connell, D., “6 Tools That Stop Computer Distractions and Help You Stay on Task,” published Oct. 8, 2013, downloaded from
https://www.wisebread.com/6-tools-that-stop-computer-distractions-and-help-you-stay-on-task) and further in view of Unity (“How to embed and play a video on an object in Unity3d and Jibe,” published April 8, 2013, downloaded from 
https://becunningandfulloftricks.com/2013/04/08/how-to-embed-and-play-a-movie-on-an-object-in-unity3d-and-jibe/).

 	Regarding claim 1, Suzuki teaches a method for modifying a virtual reality (VR) environment via a first computing device (Abstract, Figs. 1A-2B, col. 4, line 17 to col. 5, line 7, Suzuki describes a client device that interacts with a virtual space by presenting an avatar, speech and user video), the method comprising:

 	wherein the VR environment is displayed in a VR interface device (col. 5, lines 10-17, Fig. 3, each user device/terminal unit can have a display i.e., the “VR interface device.”)  
 	that enables a user of the VR interface device to perform in the VR environment via a three-dimensional object that is associated with the user of the VR interface and is displayed within the VR environment (Figs. 4A-4C, col. 5, lines 18-49, a user can direct their avatar in the virtual environment to move, which changes the viewpoint shown on the display to the user; for example, as seen in Figs. 4A-4C, the virtual environment can include three dimensional objects, which are associated with the user at least in the sense that the user can view them and manipulate a display of them);
 	receiving metadata associated with the VR environment from the second computing device via the network connection (Abstract, col. 5, lines 50-60; col. 4, lines 45-50, each client transmits its location of its corresponding avatar in the virtual space to every other client, optionally via the server), 
 	wherein the metadata specifies one or more locations corresponding to one or more virtual objects included in the VR environment (Abstract, col. 5, lines 50-60; col. 4, lines 45-50, 
 	receiving at least one user input via the first computing device (“at least one user input” can include any number of types of inputs; for example, Fig. 24, col. 9, lines 54-63 describe how each client can transmit speech data e.g., speech from a corresponding user; see also col. 4, lines 56-61; col. 20, lines 17-21, a user can also provide input to move an avatar in the virtual space), 
 	wherein the first computing device enables a user of the first computing device to view a third-person view of the three-dimensional object displayed within the VR environment from a perspective of an object that is associated with the user of the first computing device and displayed within the VR environment (Fig. 4, para. 26 and 46-47 of the specification indicate that a “third-person view” can mean a view that allows an object e.g., a virtual object, an avatar, etc., to be seen from a perspective outside of it; Figs. 4A-4C, col. 5, lines 18-49; Figs. 18, 26, col. 4, lines 18-27, as seen in Fig. 4, a user can view a three dimensional object from the standpoint of an avatar, and can view other avatars; col. 20, lines 26-31, a video image of a face of the avatar’s user can be pasted to the avatar i.e., “the object that is associated with the user of the first computing device”), 
 	wherein the at least one user input represents at least one physical feature of a real-world environment (col. 20, lines 21-53, each user also provides input by transmitting a video of their face to be placed on an avatar);
 	modifying, at the first computing device, the user input based on the one or more locations to generate VR content that shares one or more characteristics of the VR environment (Fig. 24, col. 18, line 64 to col. 19, line 64, a client device can send speech from a user to other client devices; the client device modifies the speech to a particular bit rate, based on speech 
 	wherein the VR content includes the object that is associated with the user of the first computing device and is visually superimposed on at least one of the one or more virtual objects (col. 20, lines 26-31, facial video of a user is pasted to the user’s virtual avatar in the virtual space i.e., “the object that is associated with the user of the first computing device”; col. 20, lines 34-53, to generate this pasted facial video, the user device captures user video facial images i.e., “user input”, and modifies it by digitizing it for each frame and sending the data for distribution to other users); and
 	transmitting the VR content to the VR application via the network connection to modify the VR environment being generated by the VR application (col. 19, lines 33-36, the client sends the modified speech to the target client over a network for play at the target client; see also Abstract, col. 4, line 16 to col. 5, line 8, the clients send various types of data to each other e.g., location data, directional data indicating where the eyes of the avatar are pointed, speech, video, 
 	However, Suzuki does not expressly disclose to perform is to immerse i.e., “a VR interface device that enables a user … to immerse in the VR environment”; without being immersed in the VR environment i.e., “wherein the first computing device enables a user of the first computing device to, without being immersed in the VR environment, view a third-person view of the three-dimensional object”; the object is two dimensional i.e., “wherein the first computing device enables a user of the first computing device to view a third-person view of the three-dimensional object displayed within the VR environment from a perspective of a two-dimensional object that is associated with the user of the first computing device”.
 	In the same field of endeavor, Connell teaches 
 	to perform is to immerse (pages 1-2, as noted in Connell, when using a computer application, it is well known that at times a person may be focused/immersed in the computer activity; and at other times a person may be not focused/not immersed in the computer activity; thus, in the context of Suzuki, this means a user may be immersed in a virtual reality application on a computing device and at other times not immersed);
 	without being immersed in the VR environment (pages 1-2, as noted in Connell, when using a computer application, it is well known that at times a person may be focused/immersed in the computer activity; and at other times a person may be not focused/not immersed in the computer activity; thus, in the context of Suzuki, this means a user may be immersed in a virtual reality application on a computing device and at other times not immersed)

 	However, the combination of Suzuki and Connell does not expressly disclose the object is two-dimensional i.e., “wherein the first computing device enables a user of the first computing device to view a third-person view of the three-dimensional object displayed within the VR environment from a perspective of a two-dimensional object that is associated with the user of the first computing device”.
 	In the same field of endeavor, Unity teaches the object is two-dimensional (pages 1, 2, 5, 6, it is known to place a video file on an object in a virtual space, such that the video image is two dimensional, as indicated in the figures on Unity pages 1 and 6; in the context of Suzuki col. 20, lines 26-31, which describes pasting a facial video image to a virtual object, this means it would be obvious that the pasted facial video image could be two dimensional.)  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the object is two-dimensional as suggested in Unity into Suzuki and Connell because Suzuki and Unity pertain to analogous fields of technology.  Suzuki pertains to avatars that can be viewed by other users in a VR environment; 

 	Regarding claim 3, the combination of Suzuki, Connell and Unity teaches the invention as claimed in claim 2.  The combination of Suzuki, Connell and Unity also teaches transmitting, to the VR application, at least one command that is executed by the VR application to modify the VR environment (Suzuki col. 4, lines 57-61; col. 19, lines 33-36, a client can transmit speech data to other clients, which can be considered to be a command to play such speech data e.g., see Suzuki col. 6, lines 26-35).

 	Regarding claim 4, the combination of Suzuki, Connell and Unity teaches the invention as claimed in claim 1.  The combination of Suzuki, Connell and Unity also teaches 
 	wherein the at least one user input comprises at least one of audio data based on audio input received from a user of the first computing device (Suzuki col. 4, lines 38-63, the client can transmit video of a user and audio/speech to other client) and 
 	video data based on video of a user of the first computing device (Suzuki col. 4, lines 38-63, the client can transmit video of a user and audio/speech to other client).

 	Regarding claim 5, the combination of Suzuki, Connell and Unity teaches the invention as claimed in claim 4.  The combination of Suzuki, Connell and Unity also teaches modifying the audio data or the video data to satisfy the one or more characteristics (Suzuki Fig. 24, col. 18, line 64 to col. 19, line 64, a client device can send speech from a user to other client devices; the client device modifies the speech to a particular bit rate; this reflects the distances between avatars in the virtual environment e.g., see Suzuki col. 19, lines 25-36; col. 18, line 67 to col. 19, line 24; col. 19, lines 46-50; see also Suzuki Figs. 28-29, col. 22, line 58 to col. 23, line 16, a client can also modify video based on relative distances between avatar; see also Suzuki Fig. 25, col. 20, line 54 to col. 21, line 10).

 	Regarding claim 6, the combination of Suzuki, Connell and Unity teaches the invention as claimed in claim 1.  The combination of Suzuki, Connell and Unity teaches wherein the metadata associated with the VR environment comprises at least one of game state metadata and virtual environment metadata (Suzuki Abstract, col. 5, lines 50-60; col. 4, lines 45-50, each client transmits its locations in the virtual space to every other client).

 	Regarding claim 7, the combination of Suzuki, Connell and Unity teaches the invention as claimed in claim 1.  The combination of Suzuki, Connell and Unity also teaches 
 	wherein establishing the network connection comprises receiving a connection request from the VR application (Suzuki col. 19, lines 25-36, a client can receive a speech quality request from another client, and then acknowledges that request by sending modified speech data), and 


 	Regarding claim 8, the combination of Suzuki, Connell and Unity teaches the invention as claimed in claim 1.  The combination of Suzuki, Connell and Unity teaches  wherein establishing the network connection comprises receiving a first user input via the first computing device (Suzuki col. 4, lines 38-50; col. 5, lines 34-49, a user can move their avatar using a client device) and 
 	initiating a connection request with the VR application in response to the first input (Suzuki col. 4, lines 38-50; col. 5, lines 34-49, in response to the change, the position can be transmitted to other clients).

 	Regarding claim 9, Suzuki teaches a method for modifying a virtual reality (VR) environment being generated via a local computing device (Fig. 1A, 2A, col. 4, line 17 to col. 5, line 9 describe a client device that displays and interacts with a virtual space e.g., using an avatar and by presenting speech and a facial video), the method comprising:
 	establishing a network connection with a remote computing device (Fig. 1A, 2A, col. 4, lines 17 to col. 5, line 9, multiple terminals/client devices and an optional server are connected via a network);
 	transmitting, via the network connection, metadata associated with the VR environment, wherein the VR environment is being generated by a VR application executing on the local computing device (Abstract, col. 5, lines 50-60; col. 4, lines 45-50, each client transmits its 
 	wherein the VR environment is displayed in a VR interface device (col. 5, lines 10-17, Fig. 3, each user device/terminal unit can have a display i.e., the “VR interface device”)
 	that enables a user of the VR interface device to perform in the VR environment via a three-dimensional object that is associated with the user of the VR interface and is displayed within the VR environment (Figs. 4A-4C, col. 5, lines 18-49, a user can direct their avatar in the virtual environment to move, which changes the viewpoint shown on the display to the user; for example, as seen in Figs. 4A-4C, the virtual environment can include three dimensional objects, which are associated with the user at least in the sense that the user can view them and manipulate a display of them), 
 	and wherein the metadata specifies one or more locations corresponding to one or more virtual objects included in the VR environment (Abstract, col. 5, lines 50-60; col. 4, lines 45-50, each client transmits its avatar locations in the virtual space to every other client, optionally via the server);
 	receiving via the network connection data associated with VR content generated by the remote computing device (col. 19, lines 33-36, the client sends modified speech to a target client over a network for play at the target client; see also Abstract, col. 4, line 16 to col. 5, line 8, the clients send various types of data to each other e.g., location data, directional data indicating where the eyes of the avatar are pointed, speech, video, etc., which facilitates the virtual reality/space experience; col. 20, lines 17-53, each client also arranges for the transmission of modified facial video to other clients via a server, where the facial video can be pasted to a virtual avatar), 

 	wherein the VR content is generated by modifying at least one user input received from a user of the remote computing device based on the one or more locations (Fig. 24, col. 18, line 64 to col. 19, line 64, a client device can send speech from a user to other client devices; the client device modifies the speech to a particular bit rate, based on speech transmission rates requested by the other clients e.g., see col. 19, lines 25-36; those speech transmission rates are calculated at each client based on received location and distance data e.g., see col. 18, line 67 to col. 19, line 24; in other words, if avatars are separated by a larger distance, the speech exchanged between their corresponding users will be of lower quality, which more realistically models the effects of distance on audio speech, as discussed in col. 19, lines 46-50; col. 20, lines 17-21, additionally, the user can provide input to change the position of their avatar, which also changes the relative positions of all other avatars and can affect the above modification of speech and the way in which avatars are displayed by each client device; col. 20, lines 34-53, additionally, a client device can transmit information to other clients to modify the sent facial video; the modification 
 	wherein the at least one user input represents at least one physical feature of a real-world environment (col. 20, lines 21-53, each user also provides input by transmitting a video of their face to be placed on an avatar), 
 	wherein the VR content shares one or more characteristics of the VR environment (naturally, the above modified speech, video and changes in avatar position form part of or affect the virtual space/environment as seen by clients and thus share characteristics with the virtual space e.g., see col. 4, lines 17-63) and  
 	includes the object that is associated with the user of the first computing device and is visually superimposed on at least one of the one or more virtual objects (col. 20, lines 26-31, facial video of a user is pasted to the user’s virtual avatar in the virtual space i.e., “the object that is associated with the user of the first computing device”; col. 20, lines 34-53, to generate this pasted facial video, the user device captures user video facial images i.e., “user input”, and modifies it by digitizing it for each frame and sending the data for distribution to other users); and
 	modifying the VR environment based on the data (Fig. 24, col. 18, line 64 to col. 19, line 64, a client device can send speech from a user to other client devices; the client device modifies the speech to a particular bit rate, based on speech transmission rates requested by the other clients e.g., see col. 19, lines 25-36; those speech transmission rates are calculated at each client based on received location and distance data e.g., see col. 18, line 67 to col. 19, line 24; in other words, if avatars are separated by a larger distance, the speech exchanged between their 
 	However, Suzuki does not expressly disclose to perform is to immerse i.e., “a VR interface device that enables a user of the VR interface to immerse in the VR environment”; without being immersed in the VR environment i.e., “wherein the remote computing device enables a user … to view, without being immersed in the VR environment, a third person view…”; the object is two-dimensional i.e., “a third person view … displayed within the VR environment from a perspective of a two-dimensional object.”
 	In the same field of endeavor, Connell teaches to perform is to immerse; without being immersed in the VR environment.
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated to perform is to immerse; without being immersed in the VR environment as suggested in Connell into Suzuki because Suzuki and Connell pertain to analogous fields of technology.  Suzuki pertains to a user interacting with a virtual reality application on a computing device.  Connell indicates that it is known that when a user is interacting with a computer, they may be focused on or immersed in the computer activity, or distracted i.e., not immersed, in the computer activity.  It would be desirable to incorporate this feature into Suzuki to allow for a variety of levels of involvement and immersion in utilizing a computer application.

 	In the same field of endeavor, Unity teaches the object is two-dimensional (pages 1, 2, 5, 6, it is known to place a video file on an object in a virtual space, such that the video image is two dimensional, as indicated in the figures on Unity pages 1 and 6; in the context of Suzuki col. 20, lines 26-31, which describes pasting a facial video image to a virtual object, this means it would be obvious that the pasted facial video image could be two dimensional.)  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the object is two-dimensional as suggested in Unity into Suzuki and Connell because Suzuki and Unity pertain to analogous fields of technology.  Suzuki pertains to avatars that can be viewed by other users in a VR environment; also, a user can view an avatar or other VR objects from the standpoint of their respective avatar.  As noted in Suzuki col. 20, lines 26-31, each avatar can include a facial video image that is pasted to the avatar.  As is strongly implied in the above lines, such a facial video image would likely be two dimensional.  Accordingly, as noted in Unity e.g., see the figure on pages 1 and 6 of Unity, it is known to paste a two dimensional video image to a virtual object in a virtual reality environment.  It would be desirable to incorporate this feature into Suzuki so that the pasting of a video image to a virtual object as described in Suzuki could be implemented and enabled in a variety of known ways.	  	

 	Regarding claim 10, the combination of Suzuki, Connell and Unity teaches the invention as claimed in claim 9.  Claim 10 corresponds to claim 2 and is rejected for the same reasons. 



 	Regarding claim 12, the combination of Suzuki, Connell and Unity teaches the invention as claimed in claim 9.  The combination of Suzuki, Connell and Unity also teaches wherein 
 	the data associated with the user input comprises audio data associated with a user of the remote computing device (Suzuki col. 4, lines 38-63, the client can provide video of a user and audio/speech of the user to other clients), 
 	video data associated with a user of the remote computing device (Suzuki col. 4, lines 38-63, the client can provide video of a user and audio/speech of the user to other clients), or 
 	a combination of both (Suzuki col. 4, lines 38-63, the client can provide video of a user and audio/speech of the user to other clients). 

 	Regarding claim 13, the combination of Suzuki, Connell and Unity teaches the invention as claimed in claim 9.  The combination of Suzuki, Connell and Unity also teaches wherein modifying the VR environment includes at least one of 
 	playing audio data associated with a user of the remote computing device (Suzuki col. 4, lines 17-63, users of avatars can speak with one another i.e., speech is played at the receiving device; see also col. 6, lines 26-35, the receiving terminal plays audio via the speaker and displays an avatar video data), 
 	displaying video data associated with a user of the remote computing device (Suzuki col. 4, lines 17-63, video of an avatar can be played at each client; see also col. 6, lines 26-35, the receiving terminal displays avatar video data), or 


 	Regarding claim 14, the claim corresponds to claim 1 and is rejected for the same reasons.  The combination of Suzuki, Connell and Unity also teaches 
 	a non-transitory computer-readable storage medium including instructions (Suzuki Fig. 7, col. 6, line 59 to col. 7, line 14 describes a terminal/client device which stores data; it is inherent that such a device would have a medium with instructions); 
 	that, when executed by a processor, cause the processor of a first computing device to perform the steps of the method of claim 1 (Suzuki Fig. 7, col. 6, line 59 to col. 7, line 14 describes a CPU that controls the operations of the terminal/client device).

 	Regarding claim 15, the combination of Suzuki, Connell and Unity teaches the invention as claimed in claim 14.  The combination of Suzuki, Connell and Unity also teaches    
 	receiving via the network connection audio data that are generated by a VR interface device that displays a portion of the VR environment (Suzuki col. 4, lines 17-63, users of terminals/clients can speak with and send audio speech to one another i.e., speech is played at the receiving device; each client can also be used to display avatars and the virtual space; see also Suzuki col. 6, lines 26-35, the receiving terminal plays audio via the speaker); and
 	causing the audio data to be played by the first computing device (Suzuki col. 4, lines 17-63, users of terminals/clients can speak with one another i.e., speech is played at the receiving device; see also Suzuki col. 6, lines 26-35, the receiving terminal plays audio via the speaker).


 	receiving via the network connection video data generated by a VR interface device that displays a portion of the VR environment (Suzuki col. 4, lines 17-63, user facial video images can be transmitted and displayed at client devices; virtual space and avatars can also be displayed; see also col. 6, lines 26-35, the receiving terminal displays received video data); and
 	causing the video data to be displayed by the first computing device (Suzuki col. 4, lines 17-63, user facial video images can be transmitted and displayed at client devices; virtual space and avatars can also be displayed; see also col. 6, lines 26-35, the receiving terminal displays received video data; see also Suzuki col. 6, lines 22-35).

 	Regarding claim 19, the combination of Suzuki, Connell and Unity teaches the invention as claimed in claim 14.  Claim 19 also corresponds to claim 2 and is rejected for the same reasons. 

 	Regarding claim 20, the combination of Suzuki, Connell and Unity teaches the invention as claimed in claim 19.  Claim 20 also corresponds to claim 3 and is rejected for the same reasons.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, Connell and Unity, as applied in claim 1, and further in view of Liles (US 5,880,731).
 	Regarding claim 2, the combination of Suzuki, Connell and Unity teaches the invention 
 	However, Liles teaches wherein the at least one user input comprises an input received via an on-screen control that is displayed by the first computing device (col. 5, lines 27-32, it is known to provide input to a computer using a cursor displayed on a monitor; see also col. 7, lines 1-6; see col. 11, lines 37-67; Fig. 15, col. 13, lines 34-48, for other examples of using a cursor to facilitate a virtual reality session, interact with other avatars, etc.).  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the at least one user input comprises an input received via an on-screen control that is displayed by the first computing device as suggested in Liles into Suzuki, Connell and Unity because Suzuki and Liles pertain to analogous fields of technology.  Suzuki and Liles both relate to a user providing input to control avatars in a virtual space, where the virtual space is displayed on a screen.  In Liles, a user can provide input using a cursor.  It would be desirable to incorporate this feature into Suzuki to provide a means by which input can be provided to a virtual reality application.   					Response to Arguments
The Examiner acknowledges the Applicant's amendments to claims 1, 9 and 14. 	  	Regarding independent claims 1 and 14, the Applicant alleges that the cited prior art does not teach the amended limitation of “wherein the VR environment is displayed in a VR interface device that enables a user of the VR interface device to immerse in the VR environment via a three-dimensional object that is associated with the user of the VR interface and is displayed within the VR environment … wherein the first computing device enables a user of the first computing device to, without being immersed in the VR environment, view a third-person view of the three-dimensional object displayed within the VR environment from a perspective of a two-dimensional object that is associated with the user of the first computing device and displayed within the VR environment … wherein the VR content includes the two-dimensional object that is associated with the user of the first computing device.”  Examiner has therefore rejected claims 1 and 14 under 35 U.S.C. 103 as being unpatentable over Suzuki, Connell and Unity.  Independent claim 9 includes similar amended limitations and has been rejected for the same reasons.  Applicant’s remarks are moot in view of the new grounds of rejection.
 	Applicant further alleges that claims 2-8, 10-13, 15, 16, 19 and 20 are allowable in view of their dependency on claims 1, 9 and 14.  Claims 2-8, 10-13, 15, 16, 19 and 20 are rejected as being taught by Suzuki, Connell, Unity, and/or Liles.    						Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/ERIC J YOON/Primary Examiner, Art Unit 2143